Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022, has been entered.


2.	The amendment filed April 29, 2022, is acknowledged and has been entered.  

3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for entry of this examiner's amendment was given by Applicant's Representative, Bryan Helwig on January 14, 2022.

4.	The application has been amended as follows: 
	In the claims:

In Claim 190:

The phrase “wherein the second portion comprises a peptidyl release segment (RS) capable of being cleaved by one or more of the mammalian proteases listed in Table 3" has been replaced by the phrase "wherein the second portion comprises a peptidyl release segment (RS) capable of being cleaved by one or more mammalian proteases”.

The phrase “wherein the fourth portion comprises a peptidyl release segment (RS) capable of being cleaved by one or more of the mammalian proteases listed in Table 3" has been replaced by the phrase "wherein the fourth portion comprises a peptidyl release segment (RS) capable of being cleaved by one or more mammalian proteases”.

The phrase “ and wherein the first portion in the activated form is capable of effecting at least a 10-fold greater amount of cell lysis of a tumor cell compared to the first portion in the chimeric polypeptide assembly before the chimeric polypeptide assembly is converted into the activated form” immediately before the period.

In Claim 191:

The phrase “comprises an amino acid sequence listed in Table 4" has been replaced by the phrase "comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 243-358”.

In Claim 192:

The phrase “comprises an amino acid sequence listed in Table 4" has been replaced by the phrase "comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 243-358”.

In Claim 193:

The phrase “a sequence listed in Table 5” has been replaced by the phrase "a sequence selected from the group consisting of SEQ ID NOs: 374-417”.

In Claim 194:

The phrase “a sequence selected from the group of sequences listed in Table 5” has been replaced by the phrase "a sequence selected from the group consisting of SEQ ID NOs: 374-417”.


In Claim 195:

The phrase “a sequence listed in Table 5” has been replaced by the phrase "a sequence selected from the group consisting of SEQ ID NOs: 374-417”.

In Claim 196:

The phrase “a sequence listed in Table 5” has been replaced by the phrase "a sequence selected from the group consisting of SEQ ID NOs: 374-417”.

In Claim 198:

The phrase “a flexible polypeptide linker listed in Table 8 and Table 9” has been replaced by the phrase "a flexible polypeptide linker selected from the group consisting of SEQ ID NOs: 462-476, GGS and GSP”.

In Claim 200:

The phrase “MMP-2, MMP-9, uPA, or matriptase” has been replaced by the phrase " MMP-2, MMP-7, MMP-9, MMP-13, MMP-14, uPA, or matriptase”.

Claim 210 has been added as follows:

210.	The chimeric fusion polypeptide of claim 190, wherein either RS or both comprise an amino acid sequence capable of being cleaved by a protease that is: a metalloproteinase comprising Meprin, Neprilysin (CD 10), PSMA, BMP-1, A disintegrin and metalloproteinases 8 (ADAM8), ADAM9, ADAM10, ADAM12, ADAM15, ADAM 17 (TACE), ADAM 19, ADAM28 (MDC-L), ADAM with thrombospondin motifs 1 4(ADAMTS1), ADAMTS4, ADAMTS5, Matrix Metalloproteinase (MMP-1, Collagenase), MMP-2 (Gelatinase A), MMP-3 (Stromelysin 1), MMP-7 (Matrilysin 1), MMP-8 (Collagenase 2), MMP-9 (Gelatinase B), MMP-10 (Stromelysin 2), MMP-11(Stromelysin 3), MMP-12 (Macrophage elastase), MMP-13 (Collagenase 3), MMP-14 (MT1-MMP), MMP-15 (MT2- MMP), MMP-19, MMP-23 (CA-MMP), MMP-24 (MT5-MMP), MMP-26 (Matrilysin 2), MMP- 27 (CMMP), or a cysteine protease comprising Legumain, Cysteine Cathepsins, Cathepsin B, Cathepsin C, Cathepsin K, Cathepsin L, Cathepsin S, Cathespin X, or an aspartate protease comprising Cathepsin D, Cathepsin E, Secretase, or a serine protease comprising urokinase (uPA), Tissue-type plasminogen activator (tPA), Plasmin, Thrombin, Prostate-specific antigen (PSA, KLK3), Human neutrophil elastase (HNE) Elastase, Tryptase, Type II transmembrane serine proteases (TTSPs), DESC1, Hepsin (HPN), Matriptase, Matriptase-2, TMPRSS2, TMPRSS3, TMPRSS4 (CAP2), Fibroblast Activation Protein (FAP), KLK4, KLK5, KLK6, KLK7, KLK8, KLK10, KLK 11, KLK13, or KLK14.


Examiner's Statement of Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: 
The newly added claims are allowable in view of the amendments set forth herein and in view of the unexpected results presented in the declaration by Volker Schellenberger filed on August 17, 2021 (see entire declaration, in particular points 27 and 28, which set forth that an XTENylated EpCAM x CD3 bispecific molecule displays unexpected synergistic cytotoxicity and that such cytotoxicity is thought to be commensurate with the cytotoxicity of other bispecific molecules encompassed by the claims).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Claims 139-166 and 190-210 have been allowed.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935	
			
/Brad Duffy/
Primary Examiner, Art Unit 1643
July 29, 2022